
	

114 HCON 3 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of George Thomas “Mickey” Leland.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 3
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a commemorative postage stamp should be issued in honor of
			 George Thomas Mickey Leland.
	
	
		Whereas George Thomas Leland (affectionately known as Mickey), in the course of his 6 terms as a member of the House of Representatives from the State of
			 Texas, emerged as a national spokesman regarding the problem of hunger in
			 the United States and throughout the world;
		Whereas Mickey Leland was instrumental in establishing the Select Committee on Hunger and served as
			 chairman of that committee until the time of his death;
		Whereas in the capacity of chairman of the Select Committee on Hunger, Mickey Leland helped
			 generate public awareness of the complex issues relating to the
			 alleviation of hunger and demonstrated strong personal moral leadership;
		Whereas it was his leadership that guided the Hunger Prevention Act of 1988, which required the
			 Secretary of Agriculture not only to distribute surplus food, but also to
			 purchase additional food for future distributions to needy households;
		Whereas Mickey Leland brought together entertainment personalities, religious leaders, and private
			 volunteer agencies to generate public support for the African Famine
			 Relief and Recovery Act of 1985, which provided $800,000,000 in food and
			 humanitarian relief supplies;
		Whereas the various initiatives brought forth by Mickey Leland to eradicate world hunger
			 undoubtedly saved thousands of lives;
		Whereas 2007 marks the 18th anniversary of Mickey Leland’s death;
		Whereas Mickey Leland died as he lived: on a mission to make a positive difference in this world;
			 and
		Whereas commemorative postage stamps have been commissioned to honor other great leaders in
			 American history: Now, therefore, be it
		
	
		That it is the sense of Congress that—
			(1)a commemorative postage stamp should be issued in honor of George Thomas Mickey Leland; and
			(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp
			 be issued.
			
